UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 12, 2011 Minden Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 000-54234 90-0610674 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) ank Drive, Minden, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 371-4156 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On April 14, 2011, Minden Bancorp, Inc. (the “Company”) issued a press release announcing that it will hold its 2011 annual meeting of shareholders on July 12, 2011 at 8:15 a.m. Central Time at the main office of MBL Bank, its wholly owned subsidiary, located at ank Drive, Minden, Louisiana.In addition, the Company announced in the press release the declaration by the Board of Directors on April 12, 2011 of a quarterly cash dividend of $0.065 per share of common stock.The dividend is payable on May 6, 2011 to shareholders of record as of April 26, 2011. For additional information, reference is made to the Company’s press release, dated April 14, 2011, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the Securities and Exchange Commission and shall not be deemed to be "filed" for any purpose except as shall be expressly set forth by specific reference to such filing in other filings of the Company into which it may be incorporated. Item 9.01 Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits. The following exhibit is filed herewith. Exhibit Number Description Press release announcing the date of the 2011 annual meeting of shareholders and the declaration of a cash dividend for the first quarter ending March 31, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MINDEN BANCORP, INC. Date: April 14, 2011 By: /s/Jack E. Byrd, Jr. Jack E. Byrd, Jr. Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description Press release announcing the date of the 2011 annual meeting of shareholders and the declaration of a cash dividend for the first quarter ending March 31, 2011.
